DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-19, drawn to a template, classified in G03F7/0002.
Group II. Claim 20, drawn to a manufacturing method of a template (using the template of Group I), classified in G03F1/20.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, (1) the process for using the product as claimed can be practiced with another materially different product, e. g., a template having a first substrate with a first face or a second face only, and (2) the product as claimed can be used in a materially different process of using that product, e.g., using the template as it is for planarization process. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(1) Separate status in the art
(2) Different classification, or
(3) Divergent fields of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with John Mulcahy on 08/08/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claim 8 is objected to because of the following informalities: 
	Claim 8 recites the limitation “the first or second angle” in line 13, and it should be corrected to “the first angle or the second angle.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5, 10-11, 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations “the first material film on the second face” (line 3), “the first material film on the lateral face and the first face” (lines 4-5). There are insufficient antecedent bases for these limitations in the claim.  Although independent claim 1 recites the limitation “a first material film provided at least on the lateral face” (line 7), the limitation does not provide antecedent bases for the above two limitations. It is suggested to recite a first material film on each of the first, the second, and/or the lateral faces, respectively, in claims 1 or 4. 
Claim 5 recites the limitation “the first material films” in line 1. There is insufficient antecedent basis for this limitation in the claim. Although independent claim 1 recites the limitation “a first material film provided at least on the lateral face” (line 7), the limitation does not provide antecedent basis for the plural form of “the first material films.” If the Applicant intended to mean a respective first material film on each face, it is suggested to recite a first material film on each of the first, the second, and/or the lateral faces, respectively, in claims 1 or 5. 
Claim 10 recites the limitation “a first material film on the second face, the lateral face, and the first face.” It is unclear whether (1) “one” first material film is located on the second face, the lateral face, and the first face, or (2) a first material film is located on each of the second face, the lateral face, and the first face, respectively.” For the purpose of examination, either of these interpretations would read on the claim.  
	Claims 11 recites the limitation “the first material films” in line 1. There is insufficient antecedent basis for this limitation in the claim (see above, the paragraph regarding 35 USC 112(b) rejection of claim 10). 
Claims 14 recites the limitation “the lithography process” in line 2. There is insufficient antecedent basis for this limitation in the claim. 
Claims 15-19 are rejected under 35 U.S.C. 112(b) as being dependent from claim 14.
Claim 17 recites the limitation “an upper surface of the transfer pattern and a bottom surface thereof” which renders the claim unclear. It is unclear what an upper surface and a bottom surface of a transfer pattern mean. One of ordinary skill in the art would interpreted that an upper surface of a transfer pattern would mean the surface along the pattern (i.e., along the protruded portions and the recessed portions of the pattern on face F2 as shown in FIGURE 31 of the Instant Specification), and a bottom surface of the transfer pattern would be a bottom line of the substrate 2. On the other hand, the Applicant intended to mean an upper surface of the protruded portions of the pattern and a bottom surface of the recessed portions of the pattern as “an upper surface” and “a bottom surface” of the pattern, respectively (Instant Specification: page 2; FIGURE 31). For the purpose of examination, either of these interpretations would read on the claim. 
Appropriate correction or clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Umezawa et al. (US 20190287794 A1, hereinafter Umezawa). 
Regarding claim 1, Umezawa teaches that a template comprising: 
a first substrate (base 10) comprising a first face (10b), a second face (10c) protruded from a portion of the first face, and a lateral face (side wall 11) positioned between the second face 10c and the first face 10b and inclined with respect to the second face at a connection portion to the second face (¶ [0031]-¶ [0032]; FIGURE 5); and 
a first material film (mask 31) provided at least on the lateral face (¶ [0032]; FIGURE 5).
Regarding claim 3, Umezawa teaches that the lateral face is inclined with respect to the second face at a first lateral face portion connecting to one portion of a periphery of the second face (as shown in FIGURE 5).
Regarding claim 4, Umezawa teaches that the first material film 31 is a conductive film (chromium mask), and the first material film on the second face is electrically connected to the first material film on the lateral face and the first face at the first lateral face portion (¶ [0032]; FIGURE 5; of note, the conductive material (i.e., chromium mask) are covered over the first surface 10b, the lateral face 11, and the second face 10a, and thus, the conductive material is electrically connected by the conductivity of the chrome).
Regarding claim 5, Umezawa teaches that the first material films on the second face, the lateral face, and the first face are electrically connected to each other (¶ [0032]; FIGURE 5; of note, the conductive material (i.e., chromium mask) are covered over the first surface 10b, the lateral face 11, and the second face 10a, and thus, the conductive material is electrically connected by the conductivity of the chrome).
Regarding claim 6, Umezawa teaches that the first substrate includes quartz, and the first material film includes chrome (¶ [0025], ¶ [0032]).
Regarding claim 7, Umezawa teaches that the lateral face 11 widens outwardly from a center of the second face from the second face 10a toward the first face 10b on a cross section perpendicular to the second face (FIGURE 5).

Claims 1, 3-8, 10, 12-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Tavakkoli Kermani Ghariehali et al. (US 20190101822 A1, hereinafter Ghariehali). 
Regarding claim 1, Ghariehali teaches that a template (400) comprising: 
a first substrate (template substrate 401) comprising a first face (front side 404), a second face (mesa 405) protruded from a portion of the first face, and a lateral face (sidewall 406) positioned between the second face 405 and the first face 404 and inclined with respect to the second face at a connection portion to the second face (¶ [0051]; FIGUREs 4A-4C, 5E); and 
a first material film (light-blocking material 412) provided at least on the lateral face (¶ [0051]; FIGUREs 4A-4C, 5E).
Regarding claim 3, Ghariehali teaches that the lateral face 406 is inclined with respect to the second face 405 at a first lateral face portion connecting to one portion of a periphery of the second face (¶ [0051]; FIGURES 4A-4C).
Regarding claim 4, Ghariehali teaches that the first material film 412 is a conductive film (e.g., chromium), and the first material film on the second face is electrically connected to the first material film on the lateral face and the first face at the first lateral face portion (¶ [0007], ¶ [0051], ¶ [0057]: exemplary light-blocking materials include chromium, molybdenum silicide, tungsten, tantalum and the like; FIGUREs 4A-4C, 5E; of note, the conductive material (i.e., metal such as chromium) are covered over the first surface 404, the lateral face 406, and the second face 405, and thus, the conductive material is electrically connected by the conductivity of the chrome).
Regarding claim 5, Ghariehali teaches that the first material films on the second face, the lateral face, and the first face are electrically connected to each other (¶ [0051], ¶ [0057]; FIGUREs 4A-4C, 5E; of note, the conductive material (i.e., metal such as chromium) are covered over the first surface 404, the lateral face 406, and the second face 405, and thus, the conductive material is electrically connected by the conductivity of the chrome).
Regarding claim 6, Ghariehali teaches that the first substrate includes quartz, and the first material film includes chrome (¶ [0038], ¶ [0057]).
Regarding claim 7, Ghariehali teaches that the lateral face 406 widens outwardly from a center of the second face from the second face 10a toward the first face 10b on a cross section perpendicular to the second face (FIGUREs 4A-4C, 5E).
Regarding claim 14, Ghariehali teaches that the first substrate 400 has a transfer pattern in the lithography process on the second face 408 (¶ [0052]: mesa surface 407 can be provided with the desired device pattern features already formed into the mesa surface prior to adding the light-blocking material, or alternatively, such features can be patterned into the mesa surface later; ¶ [0053]; ¶ [0055]: mask layer 500 is then used as an etch mask to etch into the exposed perimeter region of mesa 405, thereby forming recessed step or shelf 410 extending around the perimeter of original mesa surface 407, and yielding final mesa surface area 408; of note, here, although a transfer pattern on the second surface 408 is not shown in FIGUREs 4A-4C or 5E, the final mesa surface (i.e., the second surface) is prepared from the mesa surface 407 having desired device pattern features, and thus, the final mesa surface 408 has a transfer pattern, applicable to imprinting process as disclosed in ¶ [0037]-¶ [0038] and FIGURE 1).
Regarding claim 15, Ghariehali teaches that the first material film 412 is a light-shielding film provided on the lateral face 406 and the first face 404 (¶ [0051], ¶ [0057]; FIGUREs 4A-4C, 5E).
Regarding claim 16, Ghariehali teaches that the light-shielding film 412 is a conductive film (¶ [0051], ¶ [0057]; FIGUREs 4A-4C, 5E; of note, the conductive material (i.e., metal such as chromium) are covered over the first surface 404, the lateral face 406, and the second face 405, and thus, the conductive material is electrically connected by the conductivity of the chrome).
Regarding claim 19, Ghariehali teaches that the lateral face is inclined with respect to the second face at a first lateral face portion (a portion of sidewall 406 connected to recessed shelf 410) connecting to one portion of a periphery of the second face (recessed shelf 410) (¶ [0051]; FIGUREs 4A-4C, 5E).

Regarding claim 8, Ghariehali teaches that a template (600) comprising: 
a first substrate (template substrate 601) comprising a first face (front side 604), a second face (mesa 605 including mesa surface 608 and first recessed shelf 610) protruded from a portion of the first face, and a lateral face (sidewall 606) connecting the second face 605 and the first face 604 to each other (¶ [0060]; FIGUREs 6A-6C, 7F), 
wherein the lateral face 606 comprises: 
a first inclined face (a face between front side 604 and second recessed shelf 618) connecting to the first face 604 and inclined at a first angle with the first face; 
a second inclined face (a face between second recessed shelf 618 the mesa 605 including mesa surface 608 and first recessed shelf 610) connecting to the second face 605 and inclined at a second angle with the second face 605; and 
a step face (second recessed shelf 618) positioned between the first inclined face and the second inclined face and having an angle with the first face or the second face smaller than the first or second angle (¶ [0060]; FIGUREs 6A-6C, 7F).
Regarding claim 10, Ghariehali teaches that the template further comprises a first material film (light-blocking material) on the second face, the lateral face, and the first face (¶ [0060]: Light-blocking material 612, 620, and 614, is positioned on first recessed shelf 610 (i.e., a part of second face), second recessed shelf 618 (i.e., a part of lateral face), and front side 604 (i.e., first face), respectively; FIGUREs 6A-6C, 7F).
Regarding claim 12, Ghariehali teaches that the first substrate includes quartz, and the first material film includes chrome (¶ [0038], ¶ [0016]).
Regarding claim 13, Ghariehali teaches that wherein the lateral face widens outwardly from a center of the second face from the second face toward the first face on a cross section perpendicular to the second face (FIGUREs 6A-6C, 7F).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ghariehali.
Regarding claim 11, Ghariehali teaches that the first material films on the second face, the lateral face, and the first face are electrically connected to each other (¶ [0016]: the deposited the light-blocking material is chromium, molybdenum silicide, tungsten or tantalum; ¶ [0060]: Light-blocking material 612, 620, and 614, is positioned on first recessed shelf 610 (i.e., a part of second face), second recessed shelf 618 (i.e., a part of lateral face), and front side 604 (i.e., first face), respectively (as shown in FIGUREs 6A-6C); ¶ [0061]: when the light-blocking material is directionally applied, the top of light-blocking material 716 is positioned at or higher than recessed shelf 710, such that there is a continuous extension of light-blocking material extending across both recessed shelves 710 (i.e., a part of second face) and 708 (i.e., a part of lateral face), and light-blocking material 712 optionally can be positioned on front surface 704 (as shown in FIGURE 7F); ¶ [0057]: In certain applications, the light-blocking material can be deposited using uniform deposition methods, so as to achieve a uniform thickness of the light-blocking material on both the recessed shelf 410 and sidewall 406 (as shown in FIGUREs 5D-5E)). 
Here, Ghariehali teaches that the first material film on the second face and the first material film on the lateral face are electronically connected (¶ [0060],¶ [0061], FIGUREs 6C, 7F). Although Ghariehali does not explicitly disclose that the first material film on the first face is electrically connected to the first material film on the second face and the first material film on the lateral face, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the deposition method of the light-blocking material of Ghariehali as disclosed in one embodiment (i.e., as disclosed in ¶ [0061], FIGUREs 7E-7F) with another available deposition method applied to another embodiment (i.e., as disclosed in ¶ [0057], FIGUREs 5D-5E) of Ghariehali in order to obtain known results or a reasonable expectation of successful results of forming a uniform thickness of the light-blocking material on the template over the sidewall as well so as to block all the actinic light passing through the sidewall and minimize the formation of artifact beyond the patterning area. When the light-blocking material films are formed by electrically conductive material and continuously connected, the light-blocking material films are electrically connected to each other by the conductivity of the chrome.
Regarding claim 17, Ghariehali teaches that the light-shielding film 412 is positioned between an upper surface of the transfer pattern and a bottom surface thereof (¶ [0051]: light-blocking material 412 can be at a thickness such that it can extend up to but not beyond plane 409 defined by mesa surface 409; FIGURES 4A-4C, 5E). Of note, here, the plane 409 defines an upper surface of (protruded portions of) the pattern on the final mesa surface 408 (see above the paragraph regarding 35 U.S.C. 102(a)(1) rejection of claim 14). Although Ghariehali does not explicitly disclose that the position of the one end of the film positioned as recited in claim 17, when one end of the film 412 can extend up to but not beyond plane 409, the position of the one end of the film 412 overlaps with the recited range at least between an upper surface of (protruded portions of) the pattern and a lower surface of (recessed portions of) the pattern on the final mesa surface 408.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Umezawa in view of McMackin et al. (US 20070243279 A1, hereinafter McMackin). 
Regarding claim 2, Umezawa teaches all the claimed limitations (see above the paragraphs regarding 35 U.S.C. 102(a)(1) rejection of claim 1) including that an inclination angel of the lateral face with respect to the second face is at least larger than 0 degrees and smaller than 90 degrees (FIGURE 5) but is silent for explicitly disclosing that the lateral face with respect to the second face is larger than 20 degrees and smaller than 80 degrees.
McMackin teaches a template controlling the movement of a liquid suitable for imprinting lithography for micro-fabrication techniques (¶ [0003]). To avoid the deleterious artifacts, the present invention reduces, if not prevents, an amount of imprinting material 12 from extruding outside the volumetric gap, template 50 (i.e., first substrate) includes a capillary force control surface (CFC) 554 (i.e., lateral face) which extends between plane P (i.e., second face) and recessed surface 547 (i.e., first face) and forms an oblique angle Φ between CFC surface 554 and periphery of plane P (¶ [0024], ¶ [0027]; FIGURE 7). It is obvious to one of ordinary skill in the art that the “oblique” angle Φ (i.e., 0 degree < Φ < 90 degrees) of the CFC surface 554 with respect to the plane P has an overlapping range with the recited range in the claim (i.e., larger than 20 degrees and smaller than 80 degrees). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Both Umezawa and McMackin teach a template for the imprinting process. Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the template of Umezawa to have an inclined lateral face (i.e., CFC surface) as taught by McMackin in order to yield known results and a reasonable expectation of successful results of minimizing an amount of imprinting material extruded outside of an imprinting area deleteriously forming artifacts on imprinted patterns (McMackin: derived from ¶ [0022]-¶ [0023]).
Claims 2, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ghariehali in view of McMackin. 
Regarding claims 2 and 18, Ghariehali teaches all the claimed limitations (see above the paragraphs regarding 35 U.S.C. 102(a)(1) rejections of claims 1 and/or 14) including that an inclination angel of the lateral face with respect to the second face is at least larger than 0 degrees and smaller than 90 degrees (FIGUREs 4A-4C, 5E) but is silent for explicitly disclosing that the lateral face with respect to the second face is larger than 20 degrees and smaller than 80 degrees.
Regarding claim 9, Ghariehali teaches all the claimed limitations (see above the paragraphs regarding 35 U.S.C. 102(a)(1) rejection of claim 8) including that the first angle is at least larger than 0 degrees and smaller than 90 degrees, and the second angle is at least larger than 0 degrees and smaller than 90 degrees (FIGUREs 6A-6C, 7F). However, Ghariehali is silent for explicitly disclosing that the first angle is larger than 20 degrees and smaller than 80 degrees, and the second angle is larger than 20 degrees and smaller than 80 degrees.
McMackin teaches a template controlling the movement of a liquid suitable for imprinting lithography for micro-fabrication techniques (¶ [0003]). To avoid the deleterious artifacts, the present invention reduces, if not prevents, an amount of imprinting material 12 from extruding outside the volumetric gap, template 50 (i.e., first substrate) includes a capillary force control surface (CFC) 554 (i.e., lateral face) which extends between plane P (i.e., second face) and recessed surface 547 (i.e., first face) and forms an oblique angle Φ between CFC surface 554 and periphery of plane P (¶ [0024], ¶ [0027]; FIGURE 7). It is obvious to one of ordinary skill in the art that the “oblique” angle Φ (i.e., 0 degree < Φ < 90 degrees) of the CFC surface 554 with respect to the plane P has an overlapping range with the recited range in the claim (i.e., larger than 20 degrees and smaller than 80 degrees). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Both Ghariehali and McMackin teach a template for the imprinting process. Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the template of Ghariehali to have an inclined lateral face (i.e., CFC surface) as taught by McMackin in order to yield known results and a reasonable expectation of successful results of minimizing an amount of imprinting material extruded beyond the intended patterning area deleteriously forming artifacts on imprinted patterns (McMackin: derived from ¶ [0022]-¶ [0023]). Upon this modification, during the imprinting process, such extruded material is minimized, and curing of the extruded material is prevented as well (Ghariehali: ¶ [0005]).    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsuji (US 20160247673 A1) teaches a template having an inclined lateral surface in an angle such as 60 degrees (abstract, ¶ [0025]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744